Citation Nr: 0710097	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  02-10 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
postoperative left ankle reconstruction with traumatic 
degenerative changes.

2.  Entitlement to a rating in excess of 10 percent for a 
right ankle disability.

3.  Entitlement to a rating in excess of 10 percent for right 
knee strain (also characterized as early degenerative changes 
of the right knee). 

4.  Entitlement to a rating in excess of 10 percent for left 
knee strain (also characterized as early degenerative changes 
of the left knee).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to August 
1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
Along with the issues on the cover page of this decision, the 
RO also denied entitlement to a total disability rating based 
on individual unemployability (TDIU).  In February 2004, the 
Board remanded this case, including a claim for a TDIU, for 
additional evidentiary development.  Thereafter, a January 
2006 rating decision granted entitlement to a TDIU, and thus 
the issue is no longer on appeal.  


FINDINGS OF FACT

1.  The veteran's service-connected left ankle disability has 
been assigned the maximum 20 percent rating for limitation of 
motion, and the evidence has not shown any ankylosis.  

2.  Recent VA examinations have found a normal right ankle, 
and the evidence has not shown marked limitation of motion.  

3.  The veteran's right knee disorder had at worst manifested 
with limitation of motion to 100 degrees with pain.  

4.  The veteran's left knee disorder had at worst manifested 
with limitation of motion to 100 degrees with pain.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
postoperative left ankle reconstruction with traumatic 
degenerative changes have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§  4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010, 5271 (2006).

2.  The criteria for a rating in excess of 10 percent for a 
right ankle disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2006).

3.  The criteria for a rating in excess of 10 percent for 
right knee strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5260 and 5261 (2006).

4.  The criteria for a rating in excess of 10 percent for 
left knee strain have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5260 and 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In March 2002, February 2004, and October 2004 letters, the 
RO notified the veteran of the evidence needed to 
substantiate a claim for an increased rating, and essentially 
stated that the evidence must show a service-connected 
disability had gotten worse.  Additionally, an April 2006 
letter provided information concerning how VA determines a 
disability rating and effective date, and the kinds of 
evidence that were relevant to that inquiry.  Additionally, 
the October 2004 letter stated the following:  "If you have 
any evidence in your possession that pertains to the claim, 
please send it to us."  

In February and October 2004 letters, the RO told the veteran 
what evidence VA would obtain and what information and 
evidence he should provide.  The letter notified the veteran 
that VA was responsible for getting relevant records from a 
Federal agency and that VA would make reasonable efforts to 
get records not held by a Federal agency like records from 
State or local government, private doctors and hospitals, or 
current or former employers.  

In view of the foregoing, VA sufficiently gave notice to the 
veteran regarding the evidence needed to substantiate his 
claims, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between him and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  

It is noted the totality of the letters above provided 
appropriate notice, and in terms of any timing error, the RO 
issued a November 2006 supplemental statement of the case 
(SSOC) following all of the notification letters.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006) 
(recognizing that a timing-of-notice error, as determined in 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), can be 
cured by a readjudication following notification, and a SSOC 
can constitute a readjudication).  Thus, any timing-of-notice 
error in this case has been cured.  

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this case, the 
RO obtained VA treatment records from 2001 to 2006, two VA 
examination reports from March 2002 and March 2004, and 
records from the Social Security Administration (SSA).  
Additional VA examination is not necessary because those of 
record are sufficient for a decision on the claims.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  It is noted 
that the veteran submitted a March 2004 letter wherein he 
expressed concern about his March 2004 VA examination.  He 
stated that the examiner responded skeptically to his 
theories about his physical ailments, and told the veteran 
that his benefits would be taken away.  As shown below, the 
substantive findings of the March 2004 VA examination are 
comparable to those found in the March 2002 VA examination.  
Because these examinations were performed by different 
medical professionals yet similar results were reached, the 
Board concludes that there is no objective evidence that the 
later examination was performed with bias.  

Thus, the appellant has been given an essential opportunity 
to advance his claims.  Overton v. Nicholson, 20 Vet. App. 
427, 438 (2006) (recognizing that a review of the entire 
record, in relation to 38 U.S.C.A. § 7104(a), and examination 
of various predecisional communications, can assist in 
determining whether the veteran had been "afforded a 
meaningful opportunity to participate in the adjudication").  
No prejudice results in proceeding with the issuance of a 
final decision in this case.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

For all of these reasons, VA has fulfilled its duties to the 
veteran under the VCAA.

Law and regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Notwithstanding the above, VA is required 
to provide separate evaluations for separate manifestations 
of the same disability which are not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

	Ankles

The veteran's service-connected left ankle has been rated 
under the provisions of Diagnostic Codes 5010 and 5271, and 
the right ankle under solely under Diagnostic Code 5010.  
Diagnostic Code 5010 covers traumatic arthritis and provides 
that it is rated as degenerative arthritis.  Degenerative 
arthritis is addressed by Diagnostic Code 5003, and arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003.

The normal range of ankle motion is from 0 to 20 degrees of 
dorsiflexion and from 0 to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71, Plate II.  Diagnostic Code 5271 provides a 
maximum rating of 20 percent rating when there is marked 
limited motion of the ankle.  

        Knees

The standardized range of motion for the knee is flexion to 
140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, 
Plate II.  Evaluations for limitation of flexion of a knee 
are assigned as follows:  Flexion limited to 60 degrees is 
0 percent, flexion limited to 45 degrees is 10 percent, 
flexion limited to 30 degrees is 20 percent, and flexion 
limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Evaluations for limitation of extension of the knee are 
assigned as follows:  Extension limited to 10 degrees is 10 
percent, extension limited to 15 degrees is 20 percent, 
extension limited to 20 degrees is 30 percent, extension 
limited to 30 degrees is 40 percent, and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

Under Diagnostic Code 5257, pertaining to "other impairment 
of the knee," a 10 percent rating is warranted for slight 
knee impairment (recurrent subluxation or lateral 
instability).  A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment to the knee.  

Analysis

A complete review of the record in compliance with 
38 U.S.C.A. § 7104(a) indicates that increased ratings are 
not appropriately assigned at this time.  

An August 2001 VA outpatient record contained the veteran's 
complaint that he had lots of pain in legs, knees, and hips.  
The veteran also stated that he was unbalanced on his 
ankles-his left ankle was unstable, and his right ankle was 
turning inwards.  The assessment was ankle instability.  

At a March 2002 fee-basis VA examination, the veteran 
reported that he had severe pain in both knees, as well as 
weakness, stiffness, inflammation, instability, locking, and 
abnormal motion.  He reported that he had problems standing 
and walking.  The veteran reported the same symptoms with 
both ankles.  Also, the right ankle went inward, and in terms 
of the left ankle, the veteran reported that he had no 
flexibility.  Physical assessment found no signs of abnormal 
weightbearing, and noted that the veteran used a cane and 
bilateral ankle brace.  Knee joints appeared normal, and 
there was no heat, redness, swelling, effusion, drainage, 
abnormal movement, instability, or weakness.  Right and left 
knee range of motion was 0 to 100 degrees.  The examiner 
noted pain at the end of active range of motion with all 
movements.  Drawer and McMurray tests were within normal 
limits bilaterally.  It was noted that range of motion of 
bilateral knees was additionally limited by pain.  

The veteran's ankles appeared normal except for the left, 
which was more swollen than the right.  Right ankle range of 
motion was 0 to 20 degrees dorsiflexion, and 0 to 45 degrees 
plantar flexion.  Left ankle range of motion was 0 to 15 
dorsiflexion, and 0 to 45 degrees plantar flexion.  There was 
pain at the end of active range of motion.  The examiner also 
noted an abnormal gait that was slow and painful.  Diagnostic 
testing results found negative bilateral knees, negative 
right ankle, and old injury left ankle with moderate 
posttraumatic arthritic changes but no evidence of 
instability.  The diagnoses were left knee strain, right knee 
strain, left ankle arthritis due to trauma, and no pathology 
to render a diagnosis for the right ankle.  

A May 2002 VA treatment record indicated that the veteran had 
hurt his left ankle getting out of the bathtub, and while 
trying to catch his balance he turned his right ankle and 
banged his right knee.  Pain was present but improving, and 
the assessor found mild laxity of left ankle movements and 
bruising along lateral edge of foot.  The veteran was 
instructed to continue use of naprosyn, and to elevate the 
foot.  An April 2003 podiatry note indicated that the veteran 
got bilateral ankle pain relief with double uprights with t-
strap and drew shoes.  In November 2003, a VA podiatrist 
noted left ankle crepitus with dorsiflexion.  A December 2003 
note indicated that the veteran had not been able to use a 
recumbent bike due to painful knees, but an upright bike had 
been fine.  

In March 2004, the veteran underwent a VA examination.  
Physical assessment found range of motion for the right ankle 
of extension to 10 degrees, flexion to 60 degrees, inversion 
to 35 degrees, and eversion to 20 degrees.  The left ankle 
had extension to 5 degrees, inversion to 25 degrees, and 
eversion to 15 degrees.  The examiner found no instability or 
synovitis.  Examination of bilateral knees found range of 
motion 0 to 130 degrees.  There was no effusion, instability, 
or crepitation.  The examiner indicated an entirely normal 
assessment of the knees.  Diagnostic and clinical tests of 
the knees and right ankle were noted as normal.  X-rays of 
the left ankle showed a minimal amount of degenerative 
arthritis.  Diagnoses were normal knees, normal right ankle, 
and mild degenerative arthritis of the left ankle with a 
minimal amount of restriction of motion.  The examiner 
further stated that the veteran had no further limitation of 
motion, pain, or fatigue, or weakness or lack of endurance 
following activity of the leg.  The examiner concluded that 
the veteran's inability to stand for more than about 5 
minutes and walk only a block was due to other than ankle and 
knee problems.  

A March 2004 VA podiatry note contained the veteran's report 
that double uprights were helping with ambulation.  In 
February 2006, the veteran presented at podiatry for diabetic 
foot care, and reported that he also got bilateral ankle 
pain, and again stated that the double uprights were helping 
with ambulation.  The assessor noted a history of left ankle 
arthritis with a discomfort and pain, but indicated 
improvement overall.  In terms of testing ankle range of 
motion, crepitus with dorsiflexion of the left ankle was 
noted.  

Finally, SSA records show that the veteran's primary 
disability diagnosis as obesity and secondary diagnosis of 
osteoarthritis with onset July 1, 2000. 

The evidence just cited does not support higher ratings at 
this time.  In terms of the veteran's left ankle, it is noted 
that the disability is currently assigned the maximum 20 
percent rating under 5271 for limitation of motion.  Where a 
veteran is in receipt of the maximum rating for limitation of 
motion of a joint, the DeLuca provisions do not apply.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).  

In terms of the veteran's right ankle, the two VA examination 
reports of record found no disease associated with the joint; 
essentially, the veteran's right ankle was found to be 
normal.  Moreover, though the veteran stated at the August 
2002 VA examination that his right ankle had weakness, 
stiffness, swelling, inflammation, instability, and abnormal 
motion, it is again noted that objective testing (including 
x-ray testing) found no underlying pathology, and two medical 
professionals identified that the veteran had a normal right 
ankle.  To this extent, the examiner's evidently found no 
additional impairment of function related to factors under 38 
C.F.R. §§ 4.40, 4.45, and 4.59.  Thus, there is no 
justification to find that the veteran's right ankle 
disability has resulted in "marked" limitation of motion 
for the next highest rating of 20 percent under Diagnostic 
Code 5271.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (recognizing that the Board cannot generate its own 
medical conclusion).

The Board has also reviewed other potentially applicable 
codes, but can find no basis on which to assign ratings in 
excess of 20 percent for the left ankle and in excess of 10 
percent for the right ankle.  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (27th ed. 1988) at 91).  The record does not 
contain any evidence of a diagnosis of ankylosis, and even 
considering factors of functional limitation, none of the VA 
examiners even suggested that residuals of a left ankle 
posttraumatic arthritis was akin to ankylosis.  Thus, higher 
ratings under Diagnostic Codes 5270 or 5272 are not 
warranted.  

Likewise, the record contains no evidence of malunion of the 
os calcis or astragalus ratable under Diagnostic Code 5273 
(which offers a maximum 20 percent rating), or of 
astragalectomy residuals under Diagnostic Code 5274 (which 
also offers a maximum 20 percent rating).  Given the 
preceding, a reasonable doubt has not been raised concerning 
the degree of disability.  See 38 C.F.R. § 4.3.    

In terms of the veteran's knees, the March 2002 VA 
examination found range of motion to 100 degrees with pain at 
end of motion, and a diagnosis of left and right knee strain 
after a negative x-ray examination.  The March 2004 VA 
examiner found a normal examination of the knees, and 
rendered a diagnosis of normal knees.  It is noted that a 20 
percent rating under Diagnostic Code 5260 for limitation of 
flexion requires limitation to 30 degrees, and given the 
preceding medical evidence the Board finds no justification 
to conclude that even with some pain at the end of motion, 
the veteran's right and left knee strain had manifested to 
such a severe state.  

It is noted that a veteran may be rated separately under 
codes that address limitation of motion (like DC's 5003, 
5260, and 5261) and DC 5257 because the latter code does not 
take limitation of motion into account.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994); VAOPGCPREC 9-98.  Also, 
where a veteran has a limitation of flexion and a limitation 
of extension, the limitations must be rated separately to 
adequately compensate for functional loss, which comports 
with the principle underlying Esteban.  See VAOPGCPREC 9-
2004.  

In terms of DC 5261, limitation of motion of extension, the 
preceding VA examinations showed full extension.  Rather, the 
veteran's service-connected knee disabilities tended to 
manifest with difficulty in flexion (as shown at least in the 
March 2002 VA examination report).  As such, a separate 
rating for limitation of extension is not warranted as per 
VAOPGCPREC 9-2004, even taking into consideration the March 
2002 VA examiner's statement concerning pain at the end of 
active range of motion.  A separate rating of 10 percent for 
limitation of extension would require limitation to 10 
degrees, and the record does not support such a finding.  
Again, as of the most recent March 2004 VA examination, 
testing found normal bilateral knees.  Further, the veteran's 
complaints as found in VA treatment records have been 
considered, and it is generally noted that though the veteran 
complained of pains in the lower extremity, and that one time 
he hit his right knee when falling, medical care had 
generally focused upon other physical ailments, including 
diabetes, neck and back problems, and mental health.  

Likewise, a separate rating under DC 5257 for recurrent 
subluxation or lateral instability is not warranted as per 
VAOPGCPREC 9-98 because the VA examination reports failed to 
find instability.  Moreover, the record does not show 
dislocated cartilage with a manifestation of effusion into 
the joint as required for a 20 percent rating under DC 5258.  

Under the current rating criteria, the veteran does not have 
a diagnosed disability that would generate a higher rating 
under a different Diagnostic Code for such particular problem 
and his right and left knee disabilities have not manifested 
to an extent of limitation of motion contemplated by a 20 
percent rating (or separate ratings).  Because a 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  
38 C.F.R. § 4.3; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  


ORDER

A rating in excess of 20 percent for postoperative left ankle 
reconstruction with traumatic degenerative changes is denied.  

A rating in excess of 10 percent for a right ankle disability 
is denied.  

A rating in excess of 10 percent for right knee strain (also 
characterized as early degenerative changes of the left knee) 
is denied.  

A rating in excess of 10 percent for left knee strain (also 
characterized as early degenerative changes of the left knee) 
is denied.    



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


